WILHOIT, Judge,
concurring in result.
I concur in the result reached by the majority, but I cannot agree with the majority opinion insofar as it holds that the Lexington-Fayette Urban County Airport Board is a unit of the urban county government. By virtue of KRS 183.182(2), the appellee air board is “a body politic and corporate with the usual corporate attributes.” As a “body politic and corporate,” the board is plainly not a unit of the urban county government, but an independent entity which performs designated governmental functions including limited legislative functions. See KRS 183.132(2). I believe that under our case law such an entity constitutes a quasi-municipal corporation. See Fawbush v. Louisville & Jefferson County Metropolitan Sewer District, Ky., 240 S.W.2d 622 (1951); Board of Education of Louisville v. Society of Alumni of Louisville Male High School, Ky., 239 S.W.2d 931 (1951).
The determinative question here is whether a quasi-municipal corporation possesses only the limited immunity from tort claims of a true municipality. See Gas Service Co. v. City of London, Ky., 687 S.W.2d 144 (1985), or whether it shares the sovereign immunity of the State. It is far from clear to me how our Supreme Court would answer that question today; however, in the past it has recognized a distinction between “municipal corporations proper” and “quasi-municipal corporations.” It has treated the latter as state agencies for the purpose of liability for negligence. See Fawbush v. Louisville & Jefferson County Metropolitan Sewer District, supra. In light of this precedent, I must concur in the result reached by the majority.